Citation Nr: 1310699	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  02-04 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of VA nonservice-connected disability pension benefits in the amount of $23,304.00.

2.  Entitlement to waiver of recovery of an overpayment of VA nonservice-connected disability pension benefits in the amount of $10,370.00.

(The issue of entitlement to an effective date prior to December 2, 2008, for the award of service connection for posttraumatic stress disorder (docket number 10-35 815) is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from February 2001 and January 2002 decisions of the Committee on Waivers and Compromises (Committee) of the VA RO in Atlanta, Georgia. 

In July 2002 and August 2002 correspondence from the Veteran, he indicated that he wished to testify at a hearing before the Board at the local RO.  In June 2003, he subsequently submitted a statement wherein he withdrew his hearing request.  As such, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e). 

In April 2009, the Board remanded these issues for a statement of the case (SOC) to be issued.  See Manlicon v. West, 12 Vet. App. 238 (1998).  

This matter was previously before the Board in January 2012.  At that time, the Board found that a February 2001 Committee decision denied the Veteran's request for a waiver of overpayment of a debt in the amount of $10,370.00.  In July 2001, the Veteran filed a notice of disagreement (NOD) with that decision and contested the validity of the debt.  In October 2001, the Veteran disagreed with the denial of the waiver and requested a new waiver of the debt.  While the Veteran referred to specific and dated correspondence from the RO, the file did not appear to contain copies of this correspondence.  The Board further noted that although the September 2004 Board Remand limited the appeal to issue number 1 on the cover sheet of this decision, the Board found such a limitation to be in error and deemed that the statements sent by the Veteran in 2001 (after the February 2001 RO decision) indicated the Veteran's continued disagreement with that decision.   The Board remanded these issues again, for the issuance of a SOC.  Id.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary in the present case for a full and fair adjudication of his claims.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Review of the development performed by the RO following the April 2009 and January 2012 Board remands reveal that all of the Remand directives were not completed.  Thus, these claims must again be remanded to the RO/AMC for appropriate development.

Two separate overpayments are considered in this case.  As documented in a February 2001 decision, the first debt (of $10,370.00 ) was created by the Veteran's continued receipt of his nonservice-connected disability pension benefits while he simultaneously received Social Security Administration (SSA) disability benefits in the year 2000.   VA denied the Veteran's request for a waiver of recovery of that overpayment.

A January 2002 decision, showed that a separate, second debt (of $23,304.00) was created because the Veteran had failed to report additional income from SSA in his Eligibility Verification Report.   VA denied the request for a waiver of the recovery of that overpayment.

In the September 2004 remand, the Board had determined that only the $23,304.00 debt was on appeal, because the April 2002 NOD was only timely for the January 2002 decision (for the $23,304.00 debt).  

However, in the January 2012 Board remand, the Board found that a July 2001 VA Form 21-4138 constituted a timely NOD for the February 2001 decision (for the $10,370.00 debt).  The Board further noted that in an October 2001 VA Form 21-4138 the Veteran clearly requested a waiver of his overpayment debt, in response to a September 2001 notice of the sum of both debts (which listed the debt as for $32,794.00).  The Board then found that an SOC had not been provided following the timely filing of a NOD and a remand was necessary.  See 38 C.F.R. §§ 1.958, 19.26, 19.29 (2012); See Manlicon v. West, 12 Vet. App. 238 (1998). 

The Board again notes that the issue of entitlement to a waiver of recovery of overpayment for the $23,304.00 debt is inextricably intertwined with the issue of entitlement to a waiver of recovery of overpayment for the $10,307.00 debt.  Adjudication of both of these issues requires a determination of whether there has been fraud, misrepresentation or bad faith on the part of the Veteran, as well as a determination of whether recovery of the overpayment would be against equity and good conscience.  

As these two debts arise out of the same factual predicate involving the Veteran's simultaneous receipt of both SSA benefits and VA disability pension benefits, the resolution of one claim would necessarily implicate the resolution of the other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  For this reason, the claim for waiver of recovery of overpayment for the $23,304.00 debt cannot be adjudicated until the development below has been accomplished. 

In the September 2004, April 2009 and January 2012 Remand directives, the Board found that the Veteran (A) challenged the validity of his $23,304.00 debt and (B) seeks waiver of that debt.  In those decisions, the Board noted that the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  See VAOPGCPREC 6-98.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Board further noted, in the January 2012 Remand, that the RO had not issued a written decision justifying the $23,304.00 debt, and that although the Committee's June 2002 SOC included a report of a paid-and-due audit and a basic explanation as to the creation of the debt, that SOC was not an adequate substitute for the written decision as contemplated by the holding of VAOPGCPREC 6-98.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the case to the Committee for issuance of an SOC with respect to the following issues: (A) the validity of the $10,370.00 debt and (B) the Veteran's entitlement to a waiver of recovery of overpayment of the $10,370.00 debt.

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal. 

2.  The RO must ensure that copies of all correspondence to the Veteran during the year 2001 are included in the claims folder.  The Veteran indicates that he received a letter from the RO dated June 1, 2001.  This letter does not appear to be in the file and a review of the electronic records for this letter and its insertion into the record is required.  If the letter does not exist, a statement to that effect must be placed into the claims folder. 

3.  The RO should forward the case to the Committee to fully review the validity of the overpayment of non-service connected disability pension benefits in the calculated amount of $23,304.00.  If it believes the debt to be valid, it must render a written decision fully justifying the validity of the debt and provide the Veteran with notice of that decision and of his right to appeal it.  The RO should allow the appropriate time period for the Veteran to submit a notice of disagreement and, if necessary, a substantive appeal after the issuance of the statement of the case. 

If it is determined that the $23,304.00 debt is proper, the Committee should readjudicate the Veteran's request for waiver of recovery of that debt.  If the disposition remains unfavorable, the Committee should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


